Citation Nr: 0213539	
Decision Date: 10/03/02    Archive Date: 10/10/02

DOCKET NO.  99-21 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran served on active duty from March 1944 to June 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

In July 2002, the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.  


FINDINGS OF FACT

1.  All reasonable development necessary for the disposition 
of the instant case has been completed.

2.  The evidence is in relative equipoise as to whether the 
veteran engaged in combat with the enemy during active 
service.

3.  Persuasive medical evidence demonstrates that the 
veteran's PTSD is causally linked to his combat service.  


CONCLUSION OF LAW

The veteran's PTSD was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 5103, 5103A, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2001); 66 Fed. Reg. 
45,620-45,632 (August 29, 2001) (codified as amended at 
38 C.F.R. § 3.159); Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 et seq. 
(West Supp. 2002)) became law.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. 
Reg. 45,620-45,632 (August 29, 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

The Board notes that the RO did not refer to the explicit 
provisions of the VCAA when it adjudicated the case below.  
Nevertheless, in light of the opinion below, the Board finds 
that VA's duties have been adequately fulfilled in the 
instant case.  Here, the RO advised the veteran of the 
evidence necessary to substantiate his claim by various 
documents.  For example, he was advised of the applicable 
criteria concerning service connection claims by the August 
1999 rating decision and the September 1999 Statement of the 
Case (SOC).  The veteran was also kept apprised of what he 
must show to prevail in his claim, what information and 
evidence he is responsible for, and what evidence VA must 
secure.  Therefore, there is no further duty to notify.  See 
generally Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Board also notes that the instant Board decision grants 
the benefit being sought.  Even assuming some lack of notice 
as to what evidence the veteran is responsible for and what 
evidence VA must secure, to delay this favorable decision to 
provide such notice, when the veteran has already indicated 
that there is no relevant evidence available that has not 
been secured serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Thus, the Board finds that the duty to assist and 
duty to notify provisions of the VCAA have been fulfilled, to 
include the revised regulatory provisions 38 C.F.R. § 3.159.  
No additional assistance or notification to the veteran is 
required based on the facts of the instant case.  

As already stated, the RO did not refer to the explicit 
provisions of the VCAA when it adjudicated the case below.  
However, for the reasons stated above, the Board has found 
that VA's duties under the VCAA have been fulfilled.  As 
such, there has been no prejudice to the veteran that would 
warrant a remand, and the veteran's procedural rights have 
not been abridged.  Bernard v. Brown, 4 Vet. App. 384 (1993).

Background  Service records show the veteran served in the 
Asiatic Pacific Area from September 21, 1944, to March 26, 
1946.  The veteran's discharge certificate noted his military 
occupation was cobbler but that he was also was qualified as 
a rifle sharpshooter in May 1944.  The certificate indicates 
he received no wounds in service and participated in no 
battles, engagements, skirmishes, or expeditions.  Personnel 
records show the veteran was assigned to the 52nd Defense 
Battalion on August 15, 1944, with his principal duty 
reported as "LINE" and that on May 10, 1945, his principal 
duty was reported as cobbler.

Service medical records are negative for complaint or 
diagnosis of a psychiatric disorder.  The veteran's May 1946 
separation examination revealed no psychiatric abnormalities.  

In a February 1948 application for VA hospital treatment the 
veteran reported his occupation was shoe repairman.

A February 1950 private medical report noted the veteran had 
first been seen in November 1947 and that he had complained 
of symptoms including right-sided abdominal pain, vomiting 
spells, insomnia, and neurosis.  The physician's diagnosis 
was moderately severe chronic gall bladder infections.  

In correspondence dated in July 1998 the veteran requested 
entitlement to service connection for PTSD.  He requested the 
RO obtain the records of his July 1998 treatment at the Vet. 
Center.

VA outpatient treatment records dated in July 1998 include 
diagnoses of depression.  Records also show the veteran 
reported a history of depression.  

In August 1998, the RO requested the veteran submit 
additional evidence in support of his claim for PTSD, 
including his description of traumatic events he experienced 
or evidence of changes in his behavior.  

VA outpatient treatment reports dated in January 1999 show 
the veteran reported a long history of depression, at least 
since active service, and that he had seen fellow soldier's 
collect Japanese soldier's ears as trophies.  An April 1999 
report noted the veteran recounted grisly memories of killing 
and watching the mutilation of Japanese soldiers.  In a 
subsequent April 1999 report the examiner noted the veteran 
claimed he had been exposed to significant psychological 
trauma during World War II, including killing and witnessing 
the explicit torture and desecration of bodies.  Mental 
health case management reports dated in July 1999 noted the 
veteran had a long history of depressive and PTSD symptoms.  
It was noted the veteran complained of nightmares and 
flashbacks related to combat atrocities he witnessed in World 
War II but that he had no previous psychiatric admissions.  
The diagnoses included chronic and severe PTSD and depression 
with psychotic features.  The examiner also noted the veteran 
was retired but that he reported he had been employed as a 
personnel manager with a company for approximately 25 years 
and that he had a bachelor's degree in political science.  An 
August 1999 psychology group therapy report noted that the 
veteran had talked in group about his combat experiences in 
the Marshall Islands.

In correspondence received by the RO in April 2000 the 
veteran described events involving his service and expressed 
disagreement with service reports that indicated his military 
occupation had been a cobbler.  He stated he had been a sharp 
shooter and that his battalion had seen some savage fighting 
on the battlefields of Saipan, Tinian, Guam, Peletin, Iwo 
Jima, and Okinawa.  

VA hospital records show the veteran was admitted on a 
voluntary basis and treated for PTSD from January 31, 2000, 
to April 14, 2000.  It was noted the veteran reported he had 
served in World War II as a rifleman and had participated in 
the invasion of several Pacific Islands.  He stated he 
witnessed a lot of death and destruction and saw soldiers and 
friends getting killed.  He claimed that since returning from 
the war he had experienced difficulty staying asleep, 
nightmares, night sweats, chronic anxiety, guilt, depression, 
and outburst of anger.  

In correspondence dated in September 2000 the RO requested 
the service department verify the veteran's reports of having 
been engaged in combat.  

In correspondence dated in May 2001 the service department 
reported that the information submitted was insufficient for 
conducting any meaningful research on the veteran's behalf 
due to the lack of specific combat incidents.  

At his personal hearing in February 2001 the veteran 
testified that his military occupation had been unfairly 
classified and described an incident at his induction station 
that may have led to an erroneous service report.  He also 
testified that he served in Saipan, Guam, Iwo Jima, and 
Okinawa and that he experienced combat as a rifleman on every 
island except Iwo Jima.  He stated that he had witnessed 
several individuals killed or wounded in action but could 
only recall the first name of one fellow soldier named 
Frazier.  

Records dated in June 2001, apparently copies of internet 
based research, provided information about African-Americans 
serving in the United States Marine Corps during World War 
II.  The reports, however, do not show the 52nd Defense 
Battalion was engaged in combat in the Pacific.  

VA outpatient treatment records dated in May and June 2001 by 
Dr. T.C.B., Medical Director of Geropsychiatry, noted that 
issues related to the veteran's PTSD had been explored.  In a 
May 2001 report he noted the veteran's symptoms had been 
similar to other veteran's suffering from PTSD and in a June 
2001 he noted the veteran had been diagnosed with neurosis in 
1947 and that he probably had PTSD at that time.  The 
examiner further noted that the veteran had a history 
consistent with PTSD in relation to his military service and 
that he had been involved in several battles in the Pacific 
during World War II.  

In correspondence dated in August 2001 the veteran's service 
representative submitted the name Cpl. Frasier as a soldier 
the veteran had witnessed killed in action in the Marshall 
Islands in the fall of 1944.  

Correspondence from service department agencies dated in 
February and March 2002 provided additional information 
concerning combat action in the Pacific in World War II but 
no specific information as to the veteran's claim.  In 
correspondence dated in May 2002 the service department 
stated there was no evidence of record indicating the veteran 
was engaged in actions that would entitle him to an award of 
the Combat Action Ribbon.

The RO noted in its Supplemental Statement of the Case issued 
in April 2002 that  the 52nd Defense Battalion manned anti-
aircraft positions at Majuro Atoll and Kawalajeing Atoll 
Islands in the South Pacific.

In a deposition dated in June 2002 Dr. E.S.S., a private 
psychologist, stated the veteran had experienced PTSD for a 
long period of time dating back to his experiences during 
World War II.

At his personal hearing before the undersigned Board Member 
in July 2002 the veteran testified that he had served as a 
rifleman in the Pacific during World War II and that he had 
witnessed the deaths of buddies and had participated in 
combat firefights.  He stated he had witnessed a friend die 
when a wave slapped their LST into the U.S.S. Wakefield and 
that he had been present when Leroy Seals was mortally 
wounded in a Japanese attack.  He reported he had only been 
involved in 2 minor skirmishes but that they had often been 
attacked by snipers who had been tied in the coconut trees.  
He also provided additional information as to incidents at 
his induction station that may have led to an erroneous 
service report concerning his classification as a cobbler and 
submitted copies of additional information concerning combat 
action in the Pacific in World War II.  The research 
information submitted indicates Pfc. Leroy Seals was fatally 
wounded on Saipan on June 15, 1944, and that he was one of 
the first black Marines to die in combat.

Legal Criteria  Service connection may be granted for a 
disability resulting from personal injury suffered or disease 
contracted in line of duty or for aggravation of preexisting 
injury suffered or disease contracted in line of duty.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (2001). 

Service connection can also be granted for certain chronic 
diseases, including psychoses, if they become manifest to a 
degree of 10 percent or more within one year of separation 
from active service.  38 U.S.C.A. §§ 1110, 1112(a)(1), 1113, 
1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309(a) (2001).  

The Court has held that service connection for PTSD requires 
three elements: (1) a current diagnosis of PTSD, (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and (3) medical evidence of a causal nexus 
between the current symptomatology and the claimed in-service 
stressor.  See Cohen v. Brown, 10 Vet. App. 128 (1997).  

VA regulations provide that if the evidence establishes that 
a veteran engaged in combat with the enemy and a claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2001).  This regulation was amended in 1999 to reflect 
changes in VA law as a result of the Cohen decision.  See 64 
Fed. Reg. 32807-08 (1999).  

The United States Federal Court of Appeals (Federal Circuit 
Court) has held that when a claimed disorder is not included 
as a presumptive disorder direct service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact "incurred" during the service.  See 
Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

VA law also provides that in the case of a veteran who 
engaged in combat with the enemy in active service with a 
military, naval, or air organization of the United States 
during a period of war, VA shall accept as sufficient proof 
of service-connection of any disease or injury alleged to 
have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service.  38 U.S.C.A. 
§ 1154(b) (West 1991 & Supp. 2002); 38 C.F.R. § 3.304(d) 
(2001).

VA's General Counsel has held that "the ordinary meaning of 
the phrase 'engaged in combat with the enemy,' as used in 
38 U.S.C.A. § 1154(b), requires that a veteran participated 
in events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality."  The 
determination as to whether evidence establishes that a 
veteran engaged in combat with the enemy must be resolved on 
a case-by-case basis with evaluation of all pertinent 
evidence and assessment of the credibility, probative value, 
and relative weight of the evidence.  VAOGCPREC 12-99.

The Court has also held that 38 U.S.C.A. § 1154(b) does not 
create a presumption of service connection for a combat 
veteran's alleged disability and that the veteran is required 
to meet his evidentiary burden as to service connection such 
as whether there is a current disability or whether there is 
a nexus to service which both require competent medical 
evidence.  See Collette v. Brown, 82 F.3d 389, 392 (1996).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

The Court has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim for service connection may still be 
granted if the condition is observed during service or any 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).

The Court has also held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration). 

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2001).

Analysis  The Board notes that the veteran's service records 
do not show that he received any decorations or medals 
evincing combat.  However, the RO Acknowledged that the 52nd 
Defense Battalion manned anti-aircraft positions at Majuro 
Atoll and Kawalajeing Atoll Islands in the South Pacific.  
While it was indicated that this battalion prepared for 
attacks that never came, this type of duty certainly borders 
on combat.  The Board also finds the veteran's testimony on 
this particular point and his exposure to incidents of combat 
to be credible and compelling.  The veteran was not sent to 
the South Pacific as a "cobbler"; he was trained to use 
anti-aircraft weaponry and was sent to a combat area for that 
purpose.  The Board finds that the evidence is at least in 
equipoise on this question.  Resolving the reasonable doubt 
raised by such evidence in his favor, the Board finds that 
the veteran engaged in combat with the enemy while on active 
duty.  \

The remaining questions are whether there is competent 
evidence of a diagnosis of PTSD and of a nexus between the 
diagnosis and the veteran's combat service.  The Board notes 
that VA medical opinions dated since approximately July 1998 
have consistently reported a diagnosis of PTSD related to 
combat stressors.  There is no medical opinion that indicates 
otherwise.  Moreover, there is an additional opinion from Dr. 
T.C.B. to the effect that the veteran's PTSD is related to 
service based upon a neurosis noted in the medical report of 
a 1947 examination, which is of record.  Under these 
circumstances, the Board finds that entitlement to service 
connection for PTSD is warranted.


ORDER

Service connection for PTSD is granted.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

